



Exhibit 10.1
Execution Version
THIS PLAN SUPPORT AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A
SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION
1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL
APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING
CONTAINED IN THIS PLAN SUPPORT AGREEMENT SHALL BE AN ADMISSION OF FACT OR
LIABILITY.
PLAN SUPPORT AGREEMENT
This PLAN SUPPORT AGREEMENT (including all exhibits attached hereto, as may be
amended, modified or supplemented from time to time in accordance with the terms
hereof, this “Agreement”) is made and entered into as of August 21, 2017, by and
among the following parties to the extent they have executed and delivered
signature pages hereto (each a “Party,” and collectively, the “Parties”):
(i)
Sempra Energy, a California corporation (“Sempra”), solely in its capacity as
the Plan Sponsor;

(ii)
the undersigned beneficial holders or investment advisors or managers of
discretionary accounts of such beneficial holders that hold, or direct the vote
of, Claims against the EFH/EFIH Debtors (collectively with their affiliates, the
“Supporting Creditors”);

(iii)
Energy Future Holdings Corp., a Texas corporation (“EFH Corp.”);

(iv)
Energy Future Intermediate Holding Company LLC (“EFIH”), a Delaware limited
liability company and a direct, wholly-owned subsidiary of EFH Corp.;

(v)
EFIH Finance Inc., a Delaware corporation and a direct, wholly-owned subsidiary
of EFIH; (“EFIH Finance,” and together with EFIH, the “EFIH Debtors”);

(vi)
each of EFH Corp.’s other direct and indirect subsidiaries listed on the
signature pages hereto (each of the foregoing entities identified in subclauses
(i) through (iv) an “EFH/EFIH Debtor” and, collectively, the “EFH/EFIH
Debtors”); and

(vii)
each transferee who becomes a Permitted Transferee (as defined below) in
accordance with Section 4.04 of this Agreement (each of the foregoing, a “Party”
and, collectively, the “Parties”)

Capitalized terms used but not otherwise defined herein have the meanings
ascribed to such terms in the Plan (as defined below).
RECITALS
WHEREAS, on April 29, 2014, the Debtors commenced chapter 11 cases in the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) by
filing voluntary petitions for relief under chapter 11 of title 11 of the United
States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), which chapter 11
cases are being jointly administered and are captioned In re Energy Future
Holdings Corp., et al., Case No. 14-10979 (CSS) (the “Chapter 11 Cases”);




--------------------------------------------------------------------------------





WHEREAS, EFIH owns 100% of Oncor Electric Delivery Holdings Company LLC, which
owns approximately 80.03% of the equity interests in Oncor Electric Delivery
Company LLC (“Oncor”);
WHEREAS, on July 7, 2017, the Debtors filed in the Chapter 11 Cases the Amended
Joint Plan of Reorganization of Energy Future Holdings Corp., et al., pursuant
to Chapter 11 of the Bankruptcy Code [Docket No. 11426] (the “BHE Plan”),
related disclosure statement [Docket No. 11427] (the “BHE Disclosure
Statement”), and related scheduling motion;
WHEREAS, on July 7, 2017, the EFH/EFIH Debtors filed a motion for approval of a
certain Agreement and Plan of Merger (the “BHE Merger Agreement”) by and between
EFIH, EFH Corp., Berkshire Hathaway Energy Company (“BHE”), O.E., Merger Sub
Inc., O.E. Merger Sub II, LLC, and O.E. Merger Sub III, LLC [Docket No. 11430];
WHEREAS on July 28, 2017, the Bankruptcy Court entered an order establishing
certain dates, deadlines, and protocols related to approval of the BHE Plan and
the Disclosure Statement [D.I. 11628] (the “Scheduling Order”);
WHEREAS, on August 10, 2017, Sempra, EFH Corp. and EFIH entered into a
confidentiality agreement (the “Sempra/EFH/EFIH NDA”) that provides that Sempra
may not enter into an exclusive arrangement with any creditor of EFH Corp. or
EFIH (including with respect to voting on a plan of reorganization) without the
consent of EFH Corp. and EFIH;
WHEREAS, on August 16, 2017, certain Supporting Creditors filed with the
Bankruptcy Court the Notice of Disapproval of the BHE Merger Agreement and
Rejection of the BHE Plan [Docket No. 11764], pursuant to which such Supporting
Creditors indicated that they held Claims against the EFH/EFIH Debtors in
amounts sufficient to prevent confirmation of the BHE Plan;
WHEREAS, on August 21, 2017, EFH Corp., EFIH, Sempra Energy, a California
corporation (“Sempra”), and Power Play Merger Sub, Inc., a Delaware
incorporation and wholly owned subsidiary of Sempra (“Merger Sub”) entered into
that certain Merger Agreement (such agreement, as amended from time to time in
accordance with its terms and together with all exhibits and schedules thereto,
the “Sempra Merger Agreement”), which contemplates those certain merger
transactions as described in the Merger Agreement (the “Merger”);
WHEREAS in connection with the Merger Agreement, the EFH/EFIH Debtors and Sempra
have negotiated the terms of an amended Plan, a copy of which is attached hereto
as Exhibit A, which shall amend and superseded the BHE Plan (the “Plan”);
WHEREAS, the Parties have engaged in arms’-length, good faith negotiations among
each other regarding the terms of the Merger Agreement and the Plan and have
agreed to take certain actions in support of the Merger Agreement and the Plan
on the terms and conditions set forth in this Agreement;
WHEREAS, the Parties will negotiate in good faith certain further modifications
to the Scheduling Order to reflect the terms of the Merger Agreement;
WHEREAS, the Parties intend to file with the Bankruptcy Court an amended version
of the BHE Disclosure Statement related to the Plan, which shall amend and
supersede the BHE Disclosure Statement (together with all exhibits and schedules
related thereto, the “Disclosure Statement”) that incorporates the terms and
conditions set forth herein and the Sempra Merger Agreement;




--------------------------------------------------------------------------------





WHEREAS, each EFH/EFIH Debtor and each Supporting Creditor, in exercising its
respective business judgment, has determined that the Sempra Merger Agreement
provides appropriate value to creditors and increases certainty of execution;


NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound hereby, agree as follows:
AGREEMENT
Section 1.Exhibits Incorporated by Reference.
Each of the exhibits attached hereto is expressly incorporated herein and made a
part of this Agreement, and all references to this Agreement shall include the
exhibits. In the event of any inconsistency between this Agreement and the Plan,
the Plan shall govern.
Section 2.    Agreement Effective Date.
This Agreement shall be effective and binding on each Party upon the execution
and delivery to the other Parties of a duly executed signature page to this
Agreement (whether such execution or delivery occurs before or after the filing
of this Agreement with the Bankruptcy Court); provided, however, this Agreement
shall not be binding on any Party unless and until the other Parties have
executed and delivered to the other Parties duly executed signature pages to
this Agreement (which signature pages from the EFH/EFIH Debtors shall constitute
the written consent required under the Sempra/EFH/EFIH NDA); provided further,
however, that with respect to the EFH/EFIH Debtors, as applicable, this
Agreement shall be effective and binding only upon entry by the Bankruptcy Court
of the PSA and Merger Approval Order (as defined below).
Section 3.    Definitive Documentation.
The definitive documents and agreements governing the Plan and all transactions
contemplated by this Agreement (collectively, the “Restructuring Documents”)
shall include:
(a)    the motion to approve (i) the EFH/EFIH Debtors’ entry into, and
performance under, this Agreement, and (ii) the Sempra Merger Agreement, related
agreements, and the terms thereof, including, among other things, (x) the
Termination Fee (as set forth and defined in the Sempra Merger Agreement) in
favor of Sempra, and (y) the EFH/EFIH Debtors’ performance of their obligations
thereunder (the foregoing (i) and (ii), collectively, the “PSA and Merger
Approval Motion”)1;
(b)    the order of the Bankruptcy Court approving the PSA and Merger Approval
Motion (the “PSA and Merger Approval Order”);
(c)    the motion seeking to modify the relief in the Scheduling Order and the
order approving such motion (the “Amended Scheduling Motion” and the “Amended
Scheduling Order”);
                                              
1
For the avoidance of doubt, the EFH/EFIH Debtors may seek to file an amendment
to the motion to approve the BHE Merger Agreement rather than a new motion and
any such agreement shall be considered the PSA and Merger Agreement Motion.





--------------------------------------------------------------------------------







(d)    the Plan and each document or agreement otherwise contemplated in
connection with consummation of the Plan, including Exit Facility Agreement, the
Backstop Agreement (as applicable), any organizational documents, management
services agreements, shareholder and member-related agreements or other related
documents contemplated by the foregoing;
(e)    the Disclosure Statement and the other solicitation materials in respect
of the Plan (collectively, the “Solicitation Materials”), and the order entered
by the Bankruptcy Court approving the Solicitation Materials as containing
“adequate information” as required by section 1125 of the Bankruptcy Code (the
“Disclosure Statement Order”);
(f)    the order of the Bankruptcy Court confirming the Plan and authorizing all
of the transactions and agreements contemplated by the Plan with respect to the
EFH/EFIH Debtors (the “Confirmation Order”), which order shall provide that
Sempra is a good faith purchaser within the meaning of section 363(m) of the
Bankruptcy Code, and is entitled to the protections afforded to good faith
purchasers to the fullest extent permitted under the Bankruptcy Code; and
(g)    all other documents that will comprise supplements to the Plan (including
the Plan Supplement (as defined in the Plan)).
Each Party acknowledges and agrees that certain of the Restructuring Documents
remain subject to negotiation and completion and shall, upon completion, contain
terms, conditions, representations, warranties, and covenants consistent with
the terms of this Agreement, the Sempra Merger Agreement, and the Plan, and
shall otherwise be in form and substance reasonably acceptable to each of the
Parties. Notwithstanding the forgoing, so long as the Restructuring Documents
and any amendments thereto do not (a) adversely affect the rights of the
Supporting Creditors with respect to (i) the amount or form of the consideration
they entitled to receive under the Plan (“Plan Consideration”) (except to the
extent the form of consideration is modified pursuant to Section 1.8 of the
Sempra Merger Agreement), or (ii) the timing of receipt of such Plan
Consideration, (b) reduce the amount of the aggregate consideration payable by
Sempra pursuant to the Sempra Merger Agreement below $9.45 billion; (c) impose
any additional material obligation or eliminate or further restrict any right of
such Supporting Creditor relative to this Agreement, such Restructuring
Documents shall be deemed to be acceptable to the Supporting Creditors. Each
Party agrees that it shall act in good faith and use and undertake all
commercially reasonable efforts to negotiate and finalize the terms of the
Restructuring Documents that are not finalized as of the date hereof.
Section 4.    Commitments Regarding the Plan.
4.01.    Commitments of the Supporting Creditors.
(a)    For so long as this Agreement has not been terminated in accordance with
Section 8 hereof, each Supporting Creditor agrees that:
(i)    subject to receipt of the Disclosure Statement and the related
Solicitation Materials, in each case, approved by the Bankruptcy Court as
containing “adequate information” as such term is defined in section 1125 of the
Bankruptcy Code, it shall:
(A)    to the extent it is permitted to vote to accept or reject the Plan, vote
each and every Claim now owned or that it hereafter acquires to accept the Plan
by timely delivering its duly executed and completed ballot(s) accepting the
Plan;




--------------------------------------------------------------------------------





(B)    to the extent it is permitted to elect whether to opt out of the releases
set forth in the Plan, elect not to opt out of the releases set forth in the
Plan, by timely delivering its duly executed and completed ballot(s) indicating
such election;
(C)    to the extent it is permitted to elect to receive Rollover Trust
Certificates under the Plan, unless otherwise agreed in writing by Sempra, elect
not to receive such Rollover Trust Certificates; and
(D)    not change or withdraw (or cause to be changed or withdrawn) any such
vote or election described in the foregoing (A), (B), or (C);
(ii)    it shall use commercially reasonable efforts to negotiate the
Restructuring Documents in good faith and to take such actions as are reasonably
requested by the EFH/EFIH Debtors or Sempra, as applicable, as the EFH/EFIH
Debtors or as Sempra in good faith deems reasonable and appropriate to obtain
Bankruptcy Court approval of the Restructuring Documents as soon as reasonably
practicable;
(iii)    it shall, as may be reasonably requested by the EFH/EFIH Debtors and/or
Sempra, use reasonable best efforts to assist in obtaining (1) entry of the
Disclosure Statement Order approving the Disclosure Statement, the PSA and
Merger Approval Order, the Amended Scheduling Order, and the Confirmation Order,
and (2) consummation of the Plan and all other transactions contemplated by this
Agreement and the Plan as soon as reasonably practicable in accordance with the
Bankruptcy Code and on terms consistent with this Agreement, including within
the timeframes contemplated in this Agreement;
(iv)    it shall support the Sempra Transaction and take all actions necessary
or reasonably requested by the EFH/EFIH Debtors and Sempra to authorize and
direct a vote on or execute any document necessary to consent to and support the
Sempra Transaction, and not directly or indirectly, or encourage any other
entity to directly or indirectly: (A) object to, delay, impede, or take any
other action or any inaction to interfere with the acceptance, implementation,
consummation, or amendment (whether before or after confirmation) of the Plan;
(B) propose, file, support, vote for, or take any other action in furtherance of
any other proposal described in Section 6.2 of the Sempra Merger Agreement,
including, for the avoidance of doubt, by making or supporting any filings with
the Bankruptcy Court or any regulatory agency, including the PUCT, the IRS, the
FCC, and FERC, or by entering into any agreement or making or supporting any
filing, press release, press report or comparable public statement, with respect
to any other proposal described in Section 6.2 of the Sempra Merger Agreement;
or (C) exercise any right or remedy for the enforcement, collection, or recovery
of any claim against the EFH/EFIH Debtors (or any direct or indirect
subsidiaries of EFH Corp. that are not party to this Agreement) other than as
expressly permitted by the Plan, the Sempra Merger Agreement, and the EFIH
Secureds Settlement Approval Order; provided, however, that notwithstanding the
foregoing, such Supporting Creditors may file with the Bankruptcy Court all
documents necessary to obtain approval of this Agreement and entry of the PSA
and Merger Approval Order.
(v)    it shall, solely as may be reasonably requested by the EFH/EFIH Debtors
and Sempra, (A) use commercially reasonable efforts to support Sempra and the
EFH/EFIH Debtors (or other relevant party) in obtaining required regulatory
and/or third-party approvals (including from the PUCT, the IRS, the FCC, and
FERC, as applicable), and (B) use commercially reasonable efforts to assist in
obtaining (1) Bankruptcy Court approval of the Restructuring Documents and
confirmation of the Plan, and (2) entry of an order of the Bankruptcy Court
approving the Disclosure Statement, the PSA and Merger Approval Order, and the
Confirmation Order, and any other order of the Bankruptcy Court (whether
temporary, preliminary or permanent) reasonably necessary to consummate the Plan
and all other transactions




--------------------------------------------------------------------------------





contemplated by this Agreement (as it relates to the EFH/EFIH Debtors) in
accordance with the Bankruptcy Code and on terms consistent with this Agreement;
and
(vi)    it shall not direct any administrative agent, collateral agent, or
indenture trustee (as applicable) to take any action inconsistent with such
Supporting Creditor’s obligations under this Agreement, and if any applicable
administrative agent, collateral agent, or indenture trustee takes any action
inconsistent with a Supporting Creditor’s obligations under this Agreement, such
Supporting Creditor shall promptly direct such administrative agent, collateral
agent, or indenture trustee to cease and refrain from taking any such action
(but shall have no duty hereunder to indemnify any such trustee or agent); and
(vii)    it shall make commercially reasonable efforts to obtain the support of
other Holders of EFIH unsecured note claims to this Agreement.
(b)    The foregoing clause (a) of Section 4.01 will not limit any of the
following rights of each Supporting Creditor:
(i)    to appear and participate as a party in interest in any matter to be
adjudicated in the Chapter 11 Cases, and to file any pleadings or documents in
connection therewith, so long as such appearances or filings, and the positions
advocated in connection therewith, do not violate the terms of this Agreement
and are not inconsistent with, and do not violate the terms of, the Plan or the
Sempra Merger Agreement, or any other Restructuring Document under which it is
bound; or
(ii)    to exercise any right, remedy, power or defense under any applicable
credit agreement, indenture, other loan agreement or applicable law that does
not violate the terms of this Agreement and is not inconsistent with, and does
not violate the terms of, the Plan or the Sempra Merger Agreement, or any other
Restructuring Document under which it is bound.
(iii)    to enter into, maintain or continue discussions or negotiations with
respect to Backup Plan Proposals (as defined in the Sempra Merger Agreement) or
otherwise cooperate with or assist or participate in, or facilitate any such
inquiries, proposals discussions or negotiations, or to adopt or enter into a
definitive agreement with respect to (publicly or otherwise) any such Backup
Plan Proposal; provided, however, that each Supporting Creditor shall use
commercially reasonable efforts to keep confidential any solicitation,
negotiation, facilitation, and documentation by such Supporting Creditor of a
Backup Proposal and shall enter into a confidentiality agreement with any
counterparty to any agreement regarding support for and/or financing of a Backup
Plan Proposal, which confidentiality agreement provides that the existence and
material terms of such Backup Plan shall be kept confidential and shall not be
publicly disclosed, except in each case to the extent required by applicable law
or pursuant to such confidentiality agreements (including any “cleansing”
provisions set forth in such confidentiality agreements) as determined by such
party in its sole and absolute discretion.
4.02.    Commitments of Sempra.
(a)    For so long as this Agreement has not been terminated in accordance with
Section 8, Sempra agrees that:
(i)    it shall use commercially reasonable efforts to negotiate the
Restructuring Documents in good faith and to take such actions as are reasonably
requested by the EFH/EFIH Debtors, as the EFH/EFIH Debtors in good faith deem
reasonable and appropriate to obtain Bankruptcy Court approval of the
Restructuring Documents as soon as reasonably practicable;




--------------------------------------------------------------------------------





(ii)    it shall use reasonable best efforts to assist in obtaining (A) entry of
the Disclosure Statement Order approving the Disclosure Statement, the PSA and
Merger Approval Order, the Amended Scheduling Order, and the Confirmation Order,
and (B) consummation of the Plan and all other transactions contemplated by this
Agreement and the Plan as soon as reasonably practicable in accordance with the
Bankruptcy Code and on terms consistent with this Agreement, including within
the timeframes contemplated in this Agreement; provided, however, that Sempra
agrees that the Debtors will not commence the Plan confirmation hearing unless
and until PUCT Approval (as defined in the Sempra Merger Agreement) has been
obtained.
(iii)    it shall support the Sempra Transaction and take all actions necessary
or reasonably requested by the other Parties to authorize and direct a vote on
or execute any document necessary to consent to and support the Sempra
Transaction, and not directly or indirectly, or encourage any other entity to
directly or indirectly: (A) object to, delay, impede, or take any other action
or any inaction to interfere with the acceptance, implementation, consummation,
or amendment (whether before or after confirmation) of the Plan; (B) propose,
file, support, vote for, or take any other action in furtherance of any other
proposal described in Section 6.2 of the Sempra Merger Agreement, including, for
the avoidance of doubt, by making or supporting any filings with the Bankruptcy
Court or any regulatory agency, including the PUCT, the IRS, the FCC, and FERC,
or by entering into any agreement or making or supporting any filing, press
release, press report or comparable public statement, with respect to any other
proposal described in Section 6.2 of the Sempra Merger Agreement; or (C)
exercise any right or remedy for the enforcement, collection, or recovery of any
claim against the EFH/EFIH Debtors (or any direct or indirect subsidiaries of
EFH Corp. that are not party to this Agreement) other than as expressly
permitted by the Plan and the Sempra Merger Agreement; provided, however, that
notwithstanding the foregoing, Sempra may file with the Bankruptcy Court all
documents necessary to obtain approval of this Agreement and entry of the PSA
and Merger Approval Order. Notwithstanding anything in this Section 4.02(a)(iii)
to the contrary, neither Sempra nor any of its Affiliates shall be prohibited or
restricted from taking any actions that they determine in their reasonable
discretion are necessary or appropriate, including intervening in any proceeding
before or making or supporting any filings with the PUCT, in order (x) to
preserve and protect their business, operations, goodwill or assets or (y) based
on the advice of counsel, to fulfill the contractual, legal, or other duties and
obligations any such Person has in respect of any such business, operations,
goodwill, or assets; and
(iv)    it shall (A) use reasonable best efforts to obtain required regulatory
and/or third-party approvals (including from the PUCT, the IRS, the FCC, and
FERC, as applicable), and (B) use commercially reasonable efforts to assist in
obtaining (1) Bankruptcy Court approval of the Restructuring and confirmation of
the Plan, and (2) entry of an order of the Bankruptcy Court approving the
Disclosure Statement, the PSA and Merger Approval Order, the Amended Scheduling
Order, and the Confirmation Order, and any other order of the Bankruptcy Court
(whether temporary, preliminary, or permanent) reasonably necessary to
consummate the Plan and all other transactions contemplated by this Agreement
(as it relates to the EFH/EFIH Debtors) in accordance with the Bankruptcy Code
and on terms consistent with this Agreement.
(b)    The foregoing clause (a) of Section 4.02 will not limit any of the
following rights of Sempra:
(i)    to appear and participate as a party in interest in any matter to be
adjudicated in the Chapter 11 Cases, and to file any pleadings or documents in
connection therewith, so long as such appearances or filings, and the positions
advocated in connection therewith, do not violate the terms of this Agreement
and are not inconsistent with, and do not violate the terms of, the Plan or the
Sempra Merger Agreement; or




--------------------------------------------------------------------------------





(ii)    to exercise any right, remedy, power or defense under any applicable
credit agreement, indenture, other loan agreement or applicable law that does
not violate the terms of this Agreement and is not inconsistent with, and does
not violate the terms of the Plan or the Sempra Merger Agreement.
4.03.    Commitments of the EFH/EFIH Debtors.
(a)    Each EFH/EFIH Debtor agrees, for so long as this Agreement has not been
terminated in accordance with Section 8, that:
(i)    it shall use commercially reasonable efforts, jointly with the other
EFH/EFIH Debtors, to file the PSA and Merger Approval Motion with the Bankruptcy
Court on or before five (5) business days after the EFH/EFIH Debtors have
executed this Agreement, which motion, for the avoidance of doubt, shall attach
a copy of this Agreement and all exhibits thereto, including the Plan and the
fully-executed Sempra Merger Agreement, and which motion, for the avoidance of
doubt, shall seek approval of, among other things, the Termination Fee (as
defined in the Sempra Merger Agreement) in favor of Sempra pursuant to the terms
of the Sempra Merger Agreement;
(ii)    it shall file the Plan jointly with the other EFH/EFIH Debtors, as soon
as reasonably practicable, but not later than August 28, 2017 (or such other
date as mutually agreed to between Sempra and the EFH/EFIH Debtors)—which Plan
shall amend and supersede the BHE Plan on the terms set forth herein—and,
contemporaneously therewith, the Disclosure Statement;
(iii)    it shall negotiate the Restructuring Documents and take such actions as
the EFH/EFIH Debtors in good faith deem reasonable and appropriate to obtain
Bankruptcy Court approval of the Restructuring Documents, as necessary, as soon
as reasonably practicable;
(iv)    it shall support and take all commercially reasonable steps necessary to
obtain entry of (A) the PSA and Merger Approval Order as soon as reasonably
practicable, but not later than September 30, 2017, provided that, for purposes
of this Section 4.03(a)(iv), entry of such order shall be deemed to occur upon
an oral indication by the Bankruptcy Court that it is approving or will approve
the EFH/EFIH Debtors’ entry into and performance under this Agreement and the
Sempra Merger Agreement, (B) an order of the Bankruptcy Court approving the
Disclosure Statement as soon as reasonably practicable, but not later than
September 30, 2017, provided that, for purposes of this Section 4.03(a)(iv),
entry of such order shall be deemed to occur upon an oral indication by the
Bankruptcy Court that it is approving or will approve the Disclosure Statement
as containing “adequate information” as required by section 1125 of the
Bankruptcy Code, and (C) the Confirmation Order, as soon as reasonably
practicable following PUCT Approval (as defined in the Sempra Merger Agreement)
but not later than 30 days after obtaining PUCT Approval;
(v)    it shall support and take all steps reasonably necessary to consummate as
soon as possible, and in any event by 240 days following execution of the Sempra
Merger Agreement (the “Initial Drop-Dead Date”), the Plan and all other
transactions contemplated by this Agreement in accordance with the Bankruptcy
Code and on terms consistent with this Agreement;
(vi)    it shall withdraw (or amend to reflect the Sempra Transaction, as
applicable) any filing made with any court or regulatory body (including, for
the avoidance of doubt, the PUCT, the IRS, the FCC, and the FERC, as applicable)
in connection with the transactions contemplated by the BHE Merger Agreement or
the BHE Plan as soon as reasonably practicable;




--------------------------------------------------------------------------------





(vii)    it shall execute and deliver any other agreements required to
effectuate and consummate the Plan and all other transactions contemplated by
this Agreement;
(viii)    without prejudice to its rights under Section 8.03(j) herein and
Section 6.2 of the Sempra Merger Agreement, to the extent any legal or
structural impediment arises that would prevent, hinder, or delay the entry of
the PSA and Merger Approval Order or consummation of the Plan, support and take
all steps reasonably necessary and desirable to address any such impediment;
(ix)    it shall take all steps reasonably necessary to obtain required
regulatory and/or third-party approvals for the Plan and all other transactions
contemplated by this Agreement (including from the PUCT, the IRS, the FCC, and
the FERC, as applicable);
(x)    it shall not withdraw any filing made with any court or regulatory body
in connection with the transactions contemplated by the Plan or the Sempra
Merger Agreement without the prior written consent of Sempra, such consent not
to be unreasonably withheld, conditioned, or delayed;
(xi)    without prejudice to its rights under Section 8.03(j) herein and Section
6.2 of the Sempra Merger Agreement, it shall make commercially reasonable
efforts to actively oppose and object to the efforts of any person or entity
seeking to object to, delay, impede, or take any other action to interfere with
the acceptance, implementation, or consummation of the Sempra Merger Agreement
and the Plan (including, if applicable, the filing of timely objections or
written responses in the Chapter 11 Cases) to the extent such opposition or
objection is reasonably necessary or desirable to facilitate consummation of the
Sempra Transaction and/or the Plan;
(xii)    it shall not assume or reject any executory contract or unexpired lease
to which it is a party pursuant to section 365 of the Bankruptcy Code without
the prior written consent of Sempra, except as otherwise required by the Plan;
(xiii)    it shall not establish any additional Supplemental Bar Dates (as
defined in that Order (A) Setting Supplemental Bar Date for Ninety Subsequently
Identified Parties, (B) Approving Notice Thereof, and (C) Establishing Related
Procedures [Docket No. 8507]);
(xiv)    except as permitted by Section 6.2(a) of the Sempra Merger Agreement,
it shall not directly or indirectly, or encourage any other entity to directly
or indirectly, (a) object to, delay, impede, or take any other action or any
inaction that would interfere with the acceptance, implementation, consummation,
or amendment of the Sempra Transaction and/or the Plan; or (b) propose, file,
support, vote for, or take any other action in furtherance of any other proposal
described in Section 6.2 of the Sempra Merger Agreement or competing plan of
reorganization, including, for the avoidance of doubt, by making or supporting
any filings with the Bankruptcy Court or any regulatory agency, including the
PUCT, the IRS, the FCC, and FERC, or by entering into any agreement or making or
supporting any filing, press release, press report, or comparable public
statement, with respect to any other proposal described in Section 6.2 of the
Sempra Merger Agreement;
(xv)    to the extent any of the EFH/EFIH Debtors has any right to vote or
direct the vote of any Claim, such EFH/EFIH Debtor shall vote or direct such
vote in favor of the Plan;
(xvi)    to the extent permitted under applicable law, legal process, and the
Sempra Merger Agreement, it shall inform counsel to Sempra and each Supporting
Creditor as soon as reasonably practicable after becoming aware of: (A) any
event or circumstance that has occurred, or that is reasonably likely to occur
(and if it did so occur), that would permit any Party to terminate, or would
result in the termination




--------------------------------------------------------------------------------





of, this Agreement; (B) any matter or circumstance which it knows, or suspects
is likely, to be a material impediment to the implementation or consummation of
the Sempra Transaction (including, without limitation, the likelihood of the
EFH/EFIH Debtors to be unable to comply with the milestones set forth herein)
and/or the Plan; (C) a breach of this Agreement (including a breach by any
Party) and (D) any representation or statement made or deemed to be made by it
under this Agreement which is or proves to have been materially incorrect or
misleading in any respect when made or deemed to be made;
(xvii)    until such time this Agreement has been terminated in accordance with
Section 8, it shall request a finding in the Confirmation Order under Section
503(b) of the Bankruptcy Code, supporting the payment of the fees and expenses
(including but not limited to fees and expenses of legal counsel, financial
advisors, consultants, and rating agencies) of the Supporting Creditors incurred
in connection with the Chapter 11 Cases (collectively, the “Supporting Creditor
Fees”) as an allowed Administrative Claim against EFIH under the Plan in an
aggregate amount not to exceed $35 million; provided, that, failure to obtain
this relief or failure to obtain this relief on terms acceptable to the
Supporting Creditors shall not affect the Supporting Creditors’ obligations
under this Agreement, and the Supporting Creditors will continue to be bound by
the terms of this Agreement, whether or not the Bankruptcy Court grants the
Debtors’ requested relief; and
(xviii)    it shall notify and update tax counsel to the Supporting Creditors of
any substantive communications with the IRS, shall consult in good faith with
tax counsel to the Supporting Creditors as to the appropriate approach to take,
and shall provide to tax counsel to the Supporting Creditors any written
communication and where practicable, the opportunity to comment on such written
communication, regarding the Supplemental IRS Submissions (as defined in the
Merger Agreement) and restructuring transactions contemplated by the Merger
Agreement and by the Plan of Reorganization.  The Debtors, Sempra, and
Supporting Creditors agree to cooperate and use their reasonable best efforts to
assist in obtaining the rulings requested in the Supplemental Ruling Requests
(as defined in the Merger Agreement), including providing such appropriate
information and representations as the IRS shall reasonably require in
connection with the Supplemental Rulings ( as defined in the Merger Agreement)
or any restructuring transactions contemplated by the Merger Agreement and by
the Plan of Reorganization; and
(xix)    it shall use its reasonable best efforts with respect to the
Supplemental Ruling Request to obtain the Supplemental Rulings in a form that
minimizes the amount of stock consideration (if any) to be received by the
Supporting Creditors pursuant to Section 1.8 of the Merger Agreement.
(b)    The foregoing sub-clause (a) of this Section 4.03 will not limit any of
the following EFH/EFIH Debtors’ rights:
(i)    to appear and participate as parties-in-interest in any matter to be
adjudicated in the Chapter 11 Cases, and to file any pleadings or documents in
connection therewith, so long as such appearances or filings, and the positions
advocated in connection therewith, do not violate and are not inconsistent with
the other terms of this Agreement and are not inconsistent with, and do not
violate the terms of, the Sempra Merger Agreement or the Plan;
(ii)    to exercise any right, remedy, power, or defense under any applicable
credit agreement, indenture, other loan document or applicable law that does not
violate and is not inconsistent with the other terms of this Agreement, and is
not inconsistent with, and does not violate the terms of, the Plan or the Sempra
Merger Agreement; or
(iii)    the rights set forth in Section 6.2(a) and (g) of the Sempra Merger
Agreement, including but not limited to, the ability to discuss, negotiate and
approve Backup Plan Proposals (as defined




--------------------------------------------------------------------------------





in the Sempra Merger Agreement) with the Supporting Creditors and other third
parties, in accordance with the terms of the Sempra Merger Agreement.
(c)    For the avoidance of doubt, the EFH/EFIH Debtors shall have no
obligations under this Agreement to support, and reserve all of their rights to
object to and otherwise litigate in connection with, any disclosure statement,
plan of reorganization, or other restructuring document for the EFH/EFIH Debtors
that is not filed by the EFH/EFIH Debtors.
(d)    Notwithstanding anything to the contrary in this Agreement, until entry
of the Confirmation Order, (i) the board of directors, the board of managers, or
any such similar governing body of any EFH/EFIH Debtor shall be permitted to
take (or permitted to refrain from taking) any action with respect to the
covenants and agreements set forth in this Agreement to the extent such board of
directors, board of managers, or such similar governing body determines, after
consultation with its independent financial advisors and outside legal counsel,
that taking such action, or refraining from taking such action, as applicable,
is necessary to comply with its applicable fiduciary duties, provided that, the
rights set forth in this clause (d) shall not be available to EFH Corp. or EFIH
if a material breach of Section 6.2(a) of the Sempra Merger Agreement by EFH
Corp. or EFIH has provided the sole basis for such determination, and (ii) the
officers and employees of each EFH/EFIH Debtor shall not be required to take (or
refrain from taking) any actions inconsistent with applicable law.
4.04.    Transfer of Claims.
(a)    For so long as this Agreement has not been terminated pursuant to Section
8 as to any Supporting Creditor in respect of any of the Supporting Creditor
Claims, that Supporting Creditor, as applicable, shall not sell, use, pledge,
assign, transfer, permit the participation in, or otherwise dispose of (each, a
“Transfer”) any ownership (including any beneficial ownership) in any of its
Claims, unless the intended transferee executes and delivers to Sempra and the
EFH/EFIH Debtors an executed transfer agreement in a form reasonably acceptable
to Sempra and the EFH/EFIH Debtors (a “Transfer Agreement”) before such Transfer
is effective (it being understood that any Transfer shall not be effective until
notification of such Transfer and a copy of the executed Transfer Agreement is
provided to counsel to Sempra and the EFH/EFIH Debtors, on the terms set forth
herein); and after giving effect to such Transfer, and assuming the Plan and the
transactions contemplated therein will be consummated immediately upon such
Transfer, none of (i) the intended transferee, (ii) the intended transferee’s
affiliates, (iii) any unaffiliated third-party in which the intended transferee
has a direct or indirect beneficial ownership, and/or (iv) any group of persons
acting pursuant to a plan or arrangement as described in Treasury Regulation
Section 1.355-6(c)(4) (provided, however, that for the avoidance of doubt, in
accordance with Treasury Regulations Section 1.355-6(c)(4)(ii), none of the
Supporting Creditors will be treated as acting pursuant to a plan or arrangement
as a result of its being a Party or participating in the Plan and the
transactions contemplated therein), will have beneficial ownership of, in the
aggregate, fifty percent (50%) or more of the equity interests in Reorganized
EFH.
(b)    A transferee that satisfies the requirements set forth in Section 4.04(a)
shall be a “Permitted Transferee,” and such Transfer, a “Permitted Transfer”.
(c)    Other than pursuant to Section 4.04(a) and Section 5.01(b), this
Agreement shall in no way be construed to preclude the Supporting Creditors from
acquiring additional Claims; provided, however, that if a Supporting Creditor
acquires additional Claims after the date hereof, (i) such Supporting Creditor
shall promptly notify Sempra and the EFH/EFIH Debtors, as applicable, of such
acquisition, including the amount of such acquisition, and (ii) such additional
Claims shall automatically and immediately upon acquisition




--------------------------------------------------------------------------------





by such Supporting Creditor be deemed to be subject to the terms and conditions
of this Agreement (regardless of when or whether notice of such acquisition is
given to Sempra and/or the EFH/EFIH Debtors).
(d)    This Section 4.04 shall not impose any obligation on any EFH/EFIH Debtor
to issue any “cleansing letter” or otherwise publicly disclose information for
the purpose of enabling any Supporting Creditor to Transfer any of its Claims.
Notwithstanding anything herein to the contrary, to the extent any of the
Parties have entered into separate confidentiality agreements with other Parties
(each such confidentiality agreement, a “Confidentiality Agreement”), the terms
of such Confidentiality Agreements shall continue to apply and remain in full
force and effect according to their respective terms.
(e)    Any Transfer made in violation of this Section 4.04 shall be void ab
initio. Any Supporting Creditor that effectuates a Permitted Transfer to a
Permitted Transferee shall have no liability under this Agreement arising from
or related to the failure of the Permitted Transferee to comply with the terms
of this Agreement.
Section 5.    Representations, Warranties, and Covenants.
5.01.    Supporting Creditor Representations, Warranties, and Covenants. Each
Supporting Creditor, severally, and not jointly, represents, warrants, and
covenants to each other Party that:
(a)    it is, as of the date such Supporting Creditor executes this Agreement,
the beneficial owner (including pursuant to any swap, repurchase or derivative
transaction) of a Claim(s) in the so indicated Class(es) and face amount on such
Supporting Creditor’s signature block to this Agreement, or is the nominee,
investment manager, or advisor for beneficial holders of such Claim(s), and of
no other Claim or Interest in such Class or Classes;
(b)    it will not beneficially or legally own, either directly or indirectly
through its affiliates, any unaffiliated third parties in which it may hold a
direct or indirect beneficial interest, or as part of any group of persons
acting pursuant to a plan or arrangement as described in Treasury Regulation
1.355-6(c)(4) (provided, however, that for the avoidance of doubt, in accordance
with Treasury Regulations Section 1.355-6(c)(4)(ii), none of the Supporting
Creditors will be treated as acting pursuant to a plan or arrangement as a
result of it being a Party (or its owning, directly or indirectly, of an
interest in a Party) or participating in the Plan and the other Restructuring
Transactions, assuming the Plan and the Restructuring Transactions are
consummated), in the aggregate, fifty percent (50%) or more of the equity
interests in Reorganized EFH;
(c)    it has the requisite power and authority to act on behalf of, vote and
consent to matters concerning its Claims and, with respect to any Claim
beneficially held through any swap, repurchase or derivative transaction, it has
the right (i) to demand the counterparty thereof to retransfer such Claim to the
applicable Supporting Creditor and/or (ii) to instruct (directly or indirectly)
the counterparty thereof with respect to the exercise of any voting right or
other direction that may be made on account of such Claim;
(d)    its Claims are free and clear of any pledge, lien, security interest,
charge, claim, equity, option, proxy, voting restriction, right of first
refusal, or other limitation on disposition, transfer, or encumbrances of any
kind, that would adversely affect in any way such Supporting Creditor’s ability
to perform any of its obligations under this Agreement at the time such
obligations are required to be performed;
(e)    it is (i) a qualified institutional buyer as defined in Rule 144A of the
Securities Act of 1933, as amended (the “Securities Act”), (ii) an accredited
investor (as defined in Rule 501(a) under the Securities Act), (iii) a
Regulation S non-U.S. person, or (iv) the foreign equivalent of (i) or (ii)
above; and




--------------------------------------------------------------------------------





(f)    any securities of any EFH/EFIH Debtor acquired by a Supporting Creditor
in connection with the Plan will have been acquired for investment and not with
a view to distribution or resale in violation of the Securities Act.
5.02.    Mutual Representations, Warranties, and Covenants. Each Party,
severally, and not jointly, represents, warrants, and covenants to each other
Party that:
(a)    Enforceability. It is validly existing and in good standing under the
laws of the jurisdiction of its organization, and this Agreement is a legal,
valid, and binding obligation of such Party, enforceable against it in
accordance with its terms, except as enforcement may be limited by applicable
laws relating to bankruptcy, reorganization, or liquidation, or otherwise
limiting creditors’ rights generally, or by equitable principles relating to
enforceability, and, in the case of the EFH/EFIH Debtors, entry of the PSA and
Merger Approval Order.
(b)    No Consent or Approval. Except as expressly provided in this Agreement
(including the exhibits hereto), any Restructuring Document, or the Bankruptcy
Code, no consent or approval is required by any other person or entity in order
for it to effectuate the transactions contemplated by, and perform the
respective obligations under, this Agreement.
(c)    Power and Authority. Except as expressly provided in this Agreement
(including the exhibits hereto) or the Bankruptcy Code, it has all requisite
corporate or other power and authority to enter into, execute, and deliver this
Agreement and to effectuate the transactions contemplated by, and perform the
respective obligations under, this Agreement.
(d)    Governmental Consents. Subject to necessary Bankruptcy Court approval
and/or regulatory approvals associated with the transactions contemplated by
this Agreement, including any Bankruptcy Court approval and/or regulatory
approval for any Restructuring Document, the execution, delivery and performance
by it of this Agreement does not, and shall not, require any registration or
filing with, consent or approval of, or notice to, or other action to, with or
by, any federal, state, or other governmental authority or regulatory body.
(e)    No Conflicts. Subject to necessary Bankruptcy Court approval and/or
regulatory approvals associated with the transactions contemplated by this
Agreement, including any Bankruptcy Court approval and/or regulatory approval
for any Restructuring Document, the execution, delivery, and performance of this
Agreement, does not and shall not violate any provision of law, rules or
regulations applicable to it in any material respect. Moreover, the execution,
delivery, and performance of this Agreement does not and shall not: (i) violate
its certificate of incorporation, bylaws, or other organizational documents; or
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any contractual obligation to which it is
a party, which conflict, breach, or default, would have a material adverse
effect on the transactions contemplated by this Agreement.
Section 6.    ACKNOWLEDGEMENT. NOTWITHSTANDING ANY OTHER PROVISION HEREIN, THIS
AGREEMENT IS NOT AND SHALL NOT BE DEEMED TO BE AN OFFER WITH RESPECT TO ANY
SECURITIES OR SOLICITATION OF VOTES FOR THE ACCEPTANCE OF A PLAN OF
REORGANIZATION FOR PURPOSES OF SECTIONS 1125 AND 1126 OF THE BANKRUPTCY CODE OR
OTHERWISE, AND ANY SUCH OFFER OR SOLICITATION MAY BE MADE ONLY IN COMPLIANCE
WITH ALL APPLICABLE SECURITIES LAWS AND PROVISIONS OF THE BANKRUPTCY CODE. THE
RELEVANT PARTIES WILL NOT SOLICIT ACCEPTANCES OF THE




--------------------------------------------------------------------------------





PLAN, AS APPLICABLE, FROM THE RELEVANT PARTIES IN ANY MANNER INCONSISTENT WITH
THE BANKRUPTCY CODE OR APPLICABLE NON-BANKRUPTCY LAW.
Section 7.    Certain Additional Chapter 11 Matters.
7.01.    For so long as this Agreement has not been terminated in accordance
with Section 8, each Party shall use its commercially reasonable efforts to: (a)
provide to counsel for the other Parties draft copies of all material motions,
pleadings, and other documents that such Party intends to file with any court or
regulatory body (including the Bankruptcy Court, the PUCT, the FCC, and FERC,
but excluding the IRS) relating to the Sempra Merger Agreement or the Plan, as
it relates, directly or indirectly, to the EFH/EFIH Debtors, or any of the other
transactions contemplated by this Agreement at least three (3) business days
before the date on which such Party intends to file any such document; provided,
however, that the Parties shall provide to counsel for the other Parties draft
copies of the proposed PSA and Merger Approval Order, and proposed Confirmation
Order, at least five (5) business days before the date on which such Party
intends to file any such document; provided further, however, that Parties
acknowledge such three (3) or five (5) business day periods, as applicable, may
not be reasonably practicable in all cases and that in such cases the filing
Party shall provide as much advance notice as is reasonably practicable; and (b)
incorporate all reasonably requested comments, modifications, or amendments of
the other Parties in any such motion, pleading, or other document; provided
further, however, that the Confirmation Order shall be in a form and substance
acceptable to Sempra, and the Confirmation Order shall not be, in any respect
that is materially adverse to Sempra, altered, amended, modified or supplemented
without the consent of Sempra; provided further, however, that no Supporting
Creditor shall make any filings with any regulatory body related to the Sempra
Transaction (including the PUCT, the FCC, and FERC) unless required by
applicable law, rule or regulation or requested to do so in writing by Sempra or
the EFH/EFIH Debtors.
7.02.    For so long as this Agreement has not been terminated in accordance
with Section 8, each Party and its Representatives shall use its commercially
reasonable efforts to (a) consult in advance with the other Parties to the
extent reasonably practicable, with respect to statements anticipated to be made
on the record in any court (including the Bankruptcy Court) or before any
regulatory body in connection with the Plan or the Sempra Transaction; and (b)
consider in good faith all reasonably requested comments, modifications, or
amendments of the other Parties; provided, however, that no Supporting Creditor
shall make any statements before any regulatory body related to the Plan or the
Sempra Transaction (including the PUCT, the FCC, and FERC) unless required by
applicable law, rule or regulation (in which case such Supporting Creditor shall
provide Sempra and the EFH/EFIH Debtors with prior notice) or requested to do so
in writing by Sempra or the EFH/EFIH Debtors.
7.03.    In the event that any order of any court (including the Bankruptcy
Court) or regulatory body (whether temporary, preliminary or permanent)
reasonably necessary to consummate the Plan and all other transactions
contemplated by this Agreement is appealed or a stay pending appeal is sought,
the Parties shall use their respective commercially reasonable efforts to oppose
the appeal or the stay pending appeal and seek the dismissal of any appeal.
7.04.    To the extent Elliot Management Corporation (“Elliott”) has previously
identified potential new money equity investors that could participate in an
Equity Financing (as defined in the Sempra Merger Agreement), Elliott may
identify such potential investors to Sempra and Sempra will consider the
potential inclusion in the Equity Financing of such investors identified by
Elliott (which investors shall not include Elliott or any of its affiliates,
representatives or portfolio companies) in an amount not to exceed $1.1 billion;
provided, that Sempra shall have sole and absolute discretion to determine the
sources of its Equity Financing and the allocation of investments among all such
sources and may choose not to include any potential investors




--------------------------------------------------------------------------------





for any reason or no reason; provided, further that neither Elliot nor any of
its affiliates, representatives or portfolio companies shall be entitled to any
fees or expenses with respect to the inclusion or potential inclusion of any
such investors in any Equity Financing.
7.05.    No Party shall, without the prior written consent of the other Parties,
request or apply for an order of the Bankruptcy Court (and, to the extent
reasonably requested by Sempra prior to the entry of such order by the
Bankruptcy Court, each EFH/EFIH Debtor will use commercially reasonable efforts
to challenge any such request or application before the Bankruptcy Court)
ordering the substantive consolidation of the Chapter 11 estates of any of the
EFH/EFIH Debtors, with respect to each EFH/EFIH Debtor, until such time as such
EFH/EFIH Debtor has lawfully terminated this Agreement in accordance with the
terms of this Agreement.
7.06.    Pursuant to the Plan, Sempra has the right to determine, in its sole
discretion, which Entities may participate in the Rollover Trust Investment
Election.  If Sempra is required to cause Rollover Trust Certificates to be
issued pursuant to Section 1.8(b)(i) of the Sempra Merger Agreement, then Sempra
shall not permit any Entities to make the Rollover Trust Investment Election
without the consent of the Supporting Creditors and the EFH/EFIH Debtors.
7.07.    In the event that a Supporting Creditor receives, pursuant to the
operation of the Plan and Section 1.8 of the Sempra Merger Agreement, Rollover
Trust Certificates representing an interest in Class A Units of New HoldCo, and
such underlying Class A Units are subject to any put or call rights relating to
such Class A Units, the determination of fair market value of such Class A Units
shall be valued based on the fair market value of a like number of the Class C
Units of New HoldCo (i.e. the same Class of Units issued to Sempra pursuant to
the transactions contemplated by the Sempra Merger Agreement), and without
regard to any minority discount or other illiquidity discount.
Section 8.    Termination Events.
8.01.    Sempra Termination Events. Except as expressly set forth herein, this
Agreement shall automatically terminate as between all Parties, without further
action by Sempra, following the delivery to the other Parties of a written
notice in accordance with Section 10.10 hereof by Sempra, in the exercise of its
sole discretion, upon the occurrence of or any time after any of the following
events has occurred and is continuing;
(a)    the Plan shall not have been filed by August 28, 2017; provided, however,
that the termination right in this clause (a) shall become effective five (5)
business days after delivery of a written notice by Sempra to the other Parties
in accordance with Section 10.10 hereof;
(b)    the PSA and Merger Approval Order shall not have been entered by
September 30, 2017; provided, however, that, entry of such order shall be deemed
to occur upon an oral indication by the Bankruptcy Court that it is approving or
will approve the EFH/EFIH Debtors’ entry into and performance under this
Agreement and the Sempra Merger Agreement; provided, further, however, that the
termination right in this clause (b) shall become effective five (5) business
days after delivery of a written notice by Sempra to the other Parties in
accordance with Section 10.10 hereof;
(c)    the Bankruptcy Court shall not have entered the Disclosure Statement
Order by September 30, 2017; provided, however, that, entry of such order shall
be deemed to occur upon an oral indication by the Bankruptcy Court that it is
approving or will approve the Disclosure Statement as containing “adequate
information” as required by section 1125 of the Bankruptcy Code; provided,
further, however, that the




--------------------------------------------------------------------------------





termination right in this clause (c) shall become effective five (5) business
days after delivery of a written notice by Sempra to the other Parties in
accordance with Section 10.10 hereof;
(d)    the Bankruptcy Court shall not have entered the Confirmation Order on or
before the date that is 30 days after PUCT Approval (as defined in the Sempra
Merger Agreement) has been obtained; provided that entry of such order shall be
deemed to occur upon an oral indication by the Bankruptcy Court that it is
approving or will approve confirmation of the Plan; provided, further, however,
that the termination right in this clause (d) shall become effective five (5)
business days after delivery of a written notice by Sempra to the other Parties
in accordance with Section 10.10 hereof;
(e)    the Plan shall not have become effective by the Initial Drop-Dead Date;
provided, however, that if as of the Initial Drop-Dead Date, all conditions to
the occurrence of the Effective Date of the Plan as it relates to the EFH/EFIH
Debtors have been satisfied, other than those conditions that by their nature
will be satisfied at closing and any other condition relating to entry of the
Confirmation Order (on account of entry of the PUCT Approval Order being a
precondition to entry of the Confirmation Order); the governmental approvals
required under the Sempra Merger Agreement from the FERC or the PUCT, or the
Private Letter Ruling (if applicable), and such approval or Private Letter
Ruling is still capable of being obtained within ninety (90) days, the right to
terminate under this Section 8.02(e) shall be extended until the Final Drop Dead
Date;
(f)    a condition to the occurrence of the Effective Date, as defined and set
forth in the Plan, or to the closing of the transactions contemplated by the
Sempra Merger Agreement, that either (i) cannot be waived or (ii) can be waived
and is not timely waived by the entity or entities entitled to waive it, becomes
incapable of being satisfied; provided, further, however, that the termination
right in this clause (f) shall become effective five (5) business days after
delivery of a written notice by Sempra to the other Parties in accordance with
Section 10.10 hereof;
(g)    the termination of the Sempra Merger Agreement in accordance with its
terms;
(h)    all conditions to the occurrence of the EFH Effective Date (as defined
and set forth in the Plan) have been satisfied or waived (other than those
conditions that by their nature or the terms of the Sempra Merger Agreement or
the Plan are to be satisfied on the Effective Date) but the Plan is not
consummated, due solely to some action by any EFH/EFIH Debtor that is not
contemplated by the Sempra Merger Agreement or the Plan or inaction by any
EFH/EFIH Debtor (under circumstances where action by such EFH/EFIH Debtor is
required by the Sempra Merger Agreement or Plan), by the date that is thirty
(30) days after the date upon which the last condition to the occurrence of the
EFH Effective Date (as defined in the Plan) has been satisfied or waived;
(i)    amendment or modification of the Plan in a manner inconsistent with this
Agreement and materially adverse to Sempra; provided, however, that the
termination right in this clause (i) shall not be available if Sempra directly
or indirectly supported, or encouraged any other entity to directly or
indirectly support, any request for such an amendment or modification of the
Plan; provided, further, however, that the termination right in this clause (i)
shall become effective five (5) business days after delivery of a written notice
by Sempra to the other Parties in accordance with Section 10.10 hereof;
(j)    the material breach by any of the other Parties of any of the
commitments, representations, warranties, or covenants of such breaching Party
as set forth in this Agreement or the Sempra Merger Agreement, that would have a
material adverse effect on the Plan and the transactions contemplated by this




--------------------------------------------------------------------------------





Agreement; provided, however, that if such breach is capable of being cured,
such breaching Party or Parties shall have ten (10) business days after
receiving such notice to cure any such breach;
(k)    the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final and non-appealable
injunction, judgment, decree, charge, ruling, or order permanently restraining,
enjoining, rendering illegal, or otherwise prohibiting, directly or indirectly,
the transactions contemplated by this Agreement in accordance with this
Agreement; provided, however, that the termination right in this clause (k)
shall not be available if Sempra (i) did not use its reasonable best efforts to
contest such injunction, judgment, decree, charge, ruling, or order prior to its
becoming final and non-appealable, or (ii) directly or indirectly supported, or
encouraged any other entity to directly or indirectly support, any request for
such a final and non-appealable injunction, judgment, decree, charge, ruling, or
order; provided, further, however, that notwithstanding the foregoing, the
Parties shall have thirty (30) business days after issuance of such a final and
non-appealable injunction, judgment, decree, charge, ruling, or order to obtain
relief that would allow consummation of the transactions contemplated by this
Agreement in accordance with this Agreement before the termination right in this
clause (k) becomes effective;
(l)    an examiner with expanded powers beyond those set forth in section
1106(a)(3) and (4) of the Bankruptcy Code or a trustee shall have been appointed
in one or more of the Chapter 11 Cases with respect to any of the EFH/EFIH
Debtors; provided, however, that the termination right in this clause (l) shall
not be available if Sempra directly or indirectly supported, or encouraged any
other entity to directly or indirectly support, any request for the appointment
of such an examiner or a trustee; provided, further, however, that the
termination right in this clause (l) shall become effective five (5) business
days after delivery of a written notice by Sempra to the other Parties in
accordance with Section 10.10 hereof;
(m)    any EFH/EFIH Debtor files any motion or pleading with the Bankruptcy
Court that is materially and adversely inconsistent with this Agreement and such
motion or pleading has not been withdrawn or is not otherwise denied by the
Bankruptcy Court within ten (10) business days of receipt of notice by any
EFH/EFIH Debtor that such motion or pleading is inconsistent with this
Agreement;
(n)    the entry of a ruling or order by the Bankruptcy Court or any other court
with appropriate jurisdiction which, in each case, would have the effect of
preventing consummation of the transactions contemplated by this Agreement in a
manner consistent with this Agreement; provided, however, that the termination
right in this clause (n) shall not be available if Sempra directly or indirectly
supported, or encouraged any other entity to directly or indirectly support, any
request for such a ruling or order by the Bankruptcy Court or any other court;
provided, further, however, that notwithstanding the foregoing, the Parties
shall have thirty (30) business days after issuance of such a ruling or order to
obtain relief that would allow consummation of the transactions contemplated by
this Agreement in accordance with this Agreement before the termination right in
this clause (n) becomes effective; or
(o)    the conversion or dismissal of one or more of the Chapter 11 Cases (other
than LSGT Gas Company LLC, EECI, Inc., EEC Holdings, Inc., and LSGT SACROC,
Inc.); provided, however, that the termination right in this clause (o) shall
not be available if Sempra directly or indirectly supported, or encouraged any
other entity to directly or indirectly support, any request for such a
conversion or dismissal of the Chapter 11 Cases; provided, further, however,
that the termination right in this clause (o) shall become effective five (5)
business days after delivery of a written notice by Sempra to the other Parties
in accordance with Section 10.10 hereof.
8.02.    Supporting Creditor Termination Events. Except as expressly set forth
herein, this Agreement shall automatically terminate as between a Supporting
Creditor and all other Parties, without




--------------------------------------------------------------------------------





further action by such Supporting Creditor, following the delivery to the other
Parties by such Supporting Creditor of a written notice in accordance with
Section 10.10 hereof, in the exercise of its sole discretion, upon the
occurrence of or any time after any of the following events has occurred and is
continuing:
(a)    the Plan shall not have been filed by August 28, 2017; provided, however,
that the termination right in this clause (b) shall become effective five (5)
business days after delivery of a written notice by such Supporting Creditor to
the other Parties in accordance with Section 10.10 hereof;
(b)    the PSA and Merger Approval Order shall not have been entered by
September 30, 2017; provided, however, that entry of such order shall be deemed
to occur upon an oral indication by the Bankruptcy Court that it is approving or
will approve the EFH/EFIH Debtors’ entry into performance under this Agreement
and the Sempra Merger Agreement; provided, further, however, that the
termination right in this clause (c) shall become effective five (5) business
days after delivery of a written notice by such Supporting Creditor to the other
Parties in accordance with Section 10.10 hereof;
(c)    the Bankruptcy Court shall not have entered the Disclosure Statement
Order by September 30, 2017; provided, however, that entry of such order shall
be deemed to occur upon an oral indication by the Bankruptcy Court that it is
approving or will approve the Disclosure Statement as containing “adequate
information” as required by section 1125 of the Bankruptcy Code; provided,
further, however, that the termination right in this clause (d) shall become
effective five (5) business days after delivery of a written notice by such
Supporting Creditor to the other Parties in accordance with Section 10.10
hereof;
(d)    the Bankruptcy Court shall not have entered the Confirmation Order on or
before the day that is 30 days after PUCT Approval (as defined in the Sempra
Merger Agreement) has been obtained; provided, however, that the termination
right in this clause (e) shall become effective five (5) business days after
delivery of a written notice by such Supporting Creditor to the other Parties in
accordance with Section 10.10 hereof;
(e)    the transactions contemplated pursuant to the Merger Agreement shall not
have been consummated on or before the Termination Date set forth in the Sempra
Merger Agreement, provided, however, that the termination right in this clause
(h) shall become effective five (5) business days after delivery of a written
notice by such Supporting Creditor to the other Parties in accordance with
Section 10.10 hereof;
(f)    amendment or modification of the Plan or Sempra Merger Agreement in a
manner inconsistent with this Agreement and materially adverse to the Supporting
Creditors (it being understood that (a) any amendment or modification to any
provisions that relate to treatment of the Supporting Creditor’s Claims (as
defined in the Plan) made without the consent of the Supporting Creditors
affected by any such amendment or modification or (b) any reduction in the
amount of the aggregate consideration payable by Sempra pursuant to the Sempra
Merger Agreement below $9.45 billion, will be considered materially adverse to
the Supporting Creditors); provided, however, that the termination right in this
clause (i) shall not be available if any Supporting Creditor directly or
indirectly supported, or encouraged any other entity to directly or indirectly
support, any request for such an amendment or modification of the Plan; provided
further, however, that the termination right in this clause (a) shall become
effective five (5) business days after delivery of a written notice by the
Supporting Creditor to the other Parties in accordance with Section 10.10 hereof
(g)    the material breach by the EFH/EFIH Debtors or Sempra of any of the
commitments, representations, warranties, or covenants of such breaching Party
as set forth in this Agreement or the Sempra




--------------------------------------------------------------------------------





Merger Agreement, that would have a material adverse effect on the Plan and the
transactions contemplated by this Agreement; provided, however, that if such
breach is capable of being cured, such breaching Party or Parties shall have ten
(10) business days after receiving such notice to cure any such breach;
(h)    either of the PSA and Merger Approval Order or the Confirmation Order is
reversed, dismissed, vacated or materially amended, after entry, in a manner
that would materially adversely affect any provisions that relate to treatment
of the Supporting Creditors’ Claims;
(i)    the termination of the Sempra Merger Agreement in accordance with its
terms;
(j)    the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final and non-appealable
injunction, judgment, decree, charge, ruling, or order permanently restraining,
enjoining, rendering illegal, or otherwise prohibiting, directly or indirectly,
the transactions contemplated by this Agreement in accordance with this
Agreement; provided, however, that the termination right in this clause (e)
shall not be available if such Supporting Creditor (i) did not use its
reasonable best efforts to contest such injunction, judgment, decree, charge,
ruling, or order prior to its becoming final and non-appealable, or (ii)
directly or indirectly supported, or encouraged any other entity to directly or
indirectly support, any request for such a final and non-appealable injunction,
judgment, decree, charge, ruling, or order; provided, further, however, that
notwithstanding the foregoing, the Parties shall have thirty (30) business days
after issuance of such a final and non-appealable injunction, judgment, decree,
charge, ruling, or order to obtain relief that would allow consummation of the
transactions contemplated by this Agreement in accordance with this Agreement
before the termination right in this clause (e) becomes effective;
(k)    an examiner with expanded powers beyond those set forth in section
1106(a)(3) and (4) of the Bankruptcy Code or a trustee shall have been appointed
in one or more of the Chapter 11 Cases with respect to any of the EFH/EFIH
Debtors; provided, however, that the termination right in this clause (f) shall
not be available if such Supporting Creditor directly or indirectly supported,
or encouraged any other entity to directly or indirectly support, any request
for the appointment of such an examiner or a trustee; provided, further,
however, that the termination right in this clause (f) shall become effective
five (5) business days after delivery of a written notice by such Supporting
Creditor to the other Parties in accordance with Section 10.10 hereof;
(l)    Sempra or any EFH/EFIH Debtor files any motion or pleading with the
Bankruptcy Court that is materially and adversely inconsistent with this
Agreement and such motion or pleading has not been withdrawn or is not otherwise
denied by the Bankruptcy Court within ten (10) business days of receipt of
notice by any EFH/EFIH Debtor that such motion or pleading is inconsistent with
this Agreement;
(m)    the application for the PUCT Approval (as defined in the Sempra Merger
Agreement) shall not have been filed on or prior to the date that is forty five
days from the execution of the Sempra Merger Agreement (or such other date
requested or required by the PUCT); provided, however, that the termination
right in this clause (m) shall become effective five (5) business days after
delivery of a written notice by such Supporting Creditor to the other Parties in
accordance with Section 10.10 hereof;
(n)    if the PUCT issues an order either denying the approval sought in the
PUCT Filing (as defined in the Sempra Merger Agreement) or imposing a Burdensome
Condition (which has not been accepted by Sempra) and, within 30 days following
the issuance of such order, such order has not been vacated or materially
modified such that upon such vacation or modification, the PUCT Approval has
been obtained;




--------------------------------------------------------------------------------





(o)    the entry of a ruling or order by the Bankruptcy Court or any other court
or governmental authority with appropriate jurisdiction which, in each case,
would have the effect of preventing consummation of the transactions
contemplated by this Agreement in a manner consistent with this Agreement;
provided, however, that the termination right in this clause (m) shall not be
available if such Supporting Creditor directly or indirectly supported, or
encouraged any other entity to directly or indirectly support, any request for
such a ruling or order by the Bankruptcy Court or any other court; provided,
further, however, that notwithstanding the foregoing, the Parties shall have
thirty (30) business days after issuance of such a ruling or order to obtain
relief that would allow consummation of the transactions contemplated by this
Agreement in accordance with this Agreement before the termination right in this
clause (m) becomes effective; or
(p)    the conversion or dismissal of one or more of the Chapter 11 Cases (other
than LSGT Gas Company LLC, EECI, Inc., EEC Holdings, Inc., and LSGT SACROC,
Inc.); provided, however, that the termination right in this clause (i) shall
not be available if such Supporting Creditor directly or indirectly supported,
or encouraged any other entity to directly or indirectly support, any request
for such a conversion or dismissal of the Chapter 11 Cases; provided, further,
however, that the termination right in this clause (i) shall become effective
five (5) business days after delivery of a written notice by Sempra to the other
Parties in accordance with Section 10.10 hereof.
8.03.    EFH/EFIH Debtor Termination Events. Except as expressly set forth
herein, this Agreement shall automatically terminate as between all Parties,
without further action by the Terminating EFH/EFIH Debtor (as defined below),
following the delivery to the other Parties of a written notice in accordance
with Section 10.10 hereof by such Terminating EFH/EFIH Debtor (a “Terminating
EFH/EFIH Debtor”), in the exercise of its discretion, upon the occurrence of or
any time after any of the following events has occurred and is continuing:
(a)    a condition to the occurrence of the Effective Date, as defined and set
forth in the Plan, or to the closing of the transactions contemplated by the
Sempra Merger Agreement, that either (i) cannot be waived or (ii) can be waived
and is not timely waived by the entity or entities entitled to waive it, becomes
incapable of being satisfied; provided, however, that the termination right in
this clause (a) shall become effective five (5) business days after delivery of
a written notice by the Terminating EFH/EFIH Debtor to the other Parties in
accordance with Section 10.10 hereof;
(b)    the termination of the Sempra Merger Agreement in accordance with its
terms;
(c)    the material breach by Sempra of any of the commitments, representations,
warranties, or covenants of Sempra, as set forth in this Agreement and the
Sempra Merger Agreement, that would have a material adverse effect on the Plan
and the transactions contemplated by this Agreement; provided, however, if such
breach is capable of being cured, Sempra shall have fifteen (10) business days
after receiving such notice to cure any such breach;
(d)    the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final and non-appealable
injunction, judgment, decree, charge, ruling, or order permanently restraining,
enjoining, rendering illegal, or otherwise prohibiting, directly or indirectly,
the transactions contemplated by this Agreement in accordance with this
Agreement; provided, however, that the termination right in this clause (d)
shall not be available if the Terminating EFH/EFIH Debtor (i) did not use its
reasonable best efforts to contest such injunction, judgment, decree, charge,
ruling, or order prior to its becoming final and non-appealable, or (ii)
directly or indirectly supported, or encouraged any other entity to directly or
indirectly support, any request for such a final and non-appealable injunction,
judgment, decree, charge, ruling, or order; provided, further, however, that
notwithstanding the foregoing, the Parties shall have




--------------------------------------------------------------------------------





thirty (30) business days after issuance of such a final and non-appealable
injunction, judgment, decree, charge, ruling, or order to obtain relief that
would allow consummation of the transactions contemplated by this Agreement in
accordance with this Agreement before the termination right in this clause (d)
becomes effective;
(e)    an examiner with expanded powers beyond those set forth in section
1106(a)(3) and (4) of the Bankruptcy Code or a trustee shall have been appointed
in one or more of the Chapter 11 Cases with respect to any of the EFH/EFIH
Debtors; provided, however, that the termination right in this clause (e) shall
not be available if the Terminating EFH/EFIH Debtor directly or indirectly
supported, or encouraged any other entity to directly or indirectly support, any
request for the appointment of such an examiner or a trustee; provided, further,
however, that the termination right in this clause (e) shall become effective
five (5) business days after delivery of a written notice by the Terminating
EFH/EFIH Debtor to the other Parties in accordance with Section 10.10 hereof;
(f)    the entry of a ruling or order by the Bankruptcy Court or any other court
with appropriate jurisdiction that, in each case, would have the effect of
preventing consummation of the transactions contemplated by this Agreement in a
manner consistent with this Agreement; provided, however, that the termination
right in this clause (f) shall not be available if the Terminating EFH/EFIH
Debtor directly or indirectly supported, or encouraged any other entity to
directly or indirectly support, any request for such a ruling or order by the
Bankruptcy Court or any other court; provided, further, however, that
notwithstanding the foregoing, the Parties shall have thirty (30) business days
after issuance of such a ruling or order to obtain relief that would allow
consummation of the transactions contemplated by this Agreement in accordance
with this Agreement before the termination right in this clause (f) becomes
effective;
(g)    the conversion or dismissal of one or more of the Chapter 11 Cases (other
than LSGT Gas Company LLC, EECI, Inc., EEC Holdings, Inc., and LSGT SACROC,
Inc.); provided, however, that the termination right in this clause (g) shall
not be available if the Terminating EFH/EFIH Debtor directly or indirectly
supported, or encouraged any other entity to directly or indirectly support, any
request for such a conversion or dismissal of the Chapter 11 Cases; provided,
further, however, that the termination right in this clause (g) shall become
effective five (5) business days after delivery of a written notice by the
Terminating EFH/EFIH Debtor to the other Parties in accordance with Section
10.10 hereof;
(h)    all conditions to the occurrence of the EFH Effective Date (as defined
and set forth in the Plan) have been satisfied or waived (other than those
conditions which by their nature will be satisfied on the EFH Effective Date)
but the Plan is not consummated, due solely to some action by Sempra or the
Supporting Creditors that is not contemplated by the Sempra Merger Agreement or
Plan or inaction by Sempra or the Supporting Creditors (under circumstances
where action by Sempra is required by the Sempra Merger Agreement or Plan), by
the date that is thirty (30) days after the date upon which the last condition
to the occurrence of the EFH Effective Date has been satisfied or waived;
provided, however, that the EFH/EFIH Debtors hereby agree not to terminate the
Sempra Merger Agreement during such thirty (30) day period;
(i)    the Plan shall not have become effective by the Initial Drop-Dead Date;
provided, however, that if as of the Initial Drop-Dead Date, all conditions to
the occurrence of the Effective Date of the Plan as it relates to the EFH/EFIH
Debtors have been satisfied, other than (A) those conditions, which by their
nature, will be satisfied at closing; (B) than any condition relating to entry
of the Confirmation Order (on account of entry of the PUCT Approval Order being
a precondition to entry of the Confirmation Order) and (C) the governmental
approvals required under the Sempra Merger Agreement from the FERC or the PUCT,
or the Private Letter Ruling (if applicable), and such approval or Private
Letter Ruling is still capable of being




--------------------------------------------------------------------------------





obtained within ninety (90) days, the right to terminate under this Section 8.01
shall be extended for ninety (90) days for the purpose of continuing to pursue
such approval or Private Letter Ruling, unless the parties to the Sempra Merger
Agreement agree otherwise in writing (such date, the “Final Drop-Dead Date”);
(j)    Sempra files any motion or pleading with the Bankruptcy Court that is
inconsistent with this Agreement in any respect that is material and adverse to
the EFH/EFIH Debtors and such motion or pleading has not been withdrawn or is
not otherwise denied by the Bankruptcy Court within ten (10) business days of
receipt of notice by Sempra that such motion or pleading is inconsistent with
this Agreement; or
(k)    until entry of the Confirmation Order, the board of directors, the board
of managers, or any such similar governing body of any EFH/EFIH Debtor
determines, after consultation with its independent financial advisors and
outside legal counsel, and based on the advice of such counsel, that proceeding
with the Plan and the transactions contemplated by this Agreement would be
inconsistent with its applicable fiduciary duties; provided that, a material
breach of EFH Corp.’s or EFIH’s obligations under Section 6.2(a) of the Sempra
Merger Agreement has not provided the basis for such determination.
8.04.    Mutual Termination. This Agreement, and the obligations of all Parties
hereunder, may be terminated, upon written notice to all other Parties in
accordance with Section 10.10, by mutual agreement among all of the following:
(a) Sempra; (b) each Supporting Creditor; and (c) each of the EFH/EFIH Debtors
party hereto.
8.05.    Termination Upon Completion of the Sempra Transaction. This Agreement
shall terminate automatically upon the occurrence of the Effective Time (as
defined in the Sempra Merger Agreement), without any further required action or
notice.
8.06.    Limitation on Termination. The Parties acknowledge and agree that a
Party’s ability to terminate this Agreement shall only be available for so long
as the event, condition or circumstance giving rise to such termination right is
continuing at the time of such termination.
8.07.    Effect of Termination. No Party may terminate this Agreement if such
Party failed to perform or comply in all material respects with the terms and
conditions of this Agreement, and such failure to perform or comply caused, or
resulted in, the occurrence of one or more termination events specified herein.
The date on which termination of this Agreement is effective in accordance with
Section 8 shall be referred to as an “Agreement Termination Date.” Upon the
occurrence of an Agreement Termination Date, except as expressly provided in
this Agreement, (a) this Agreement shall be of no further force and effect, and
(b) each Party shall be released from its commitments, undertakings, and
agreements under this Agreement and shall have the rights that it would have
had, had it not entered into this Agreement, and shall be entitled to take all
actions, whether with respect to the transactions contemplated by this Agreement
or otherwise, that it would have been entitled to take had it not entered into
this Agreement; provided, however, that this Section 8.07, Section 10.04,
Section 10.05, Section 10.07, Section 10.09, Section 10.11 and Section 10.13
shall survive termination of this Agreement. Notwithstanding anything to the
contrary in this Agreement, the foregoing shall not be construed to prohibit any
of the Parties from contesting whether any such termination is in accordance
with the terms of this Agreement. Except as expressly provided in this
Agreement, nothing herein is intended to, or does, in any manner waive, limit,
impair, or restrict any right of any Party, or the ability of any Party to
protect and preserve its rights, remedies, and interests, including its claims
against any EFH/EFIH Debtor or any other Party. Nothing in this Section 8.07
shall restrict any EFH/EFIH Debtor’s right to terminate this Agreement in
accordance with Section 8.03(j).




--------------------------------------------------------------------------------





In addition, and for the avoidance of doubt, the termination rights and effect
of termination provided for under this Section 8 apply only to this Agreement
(without reference to the exhibits). The applicable termination rights and
effect of termination of other agreements between or among any of the Parties,
including those attached to this Agreement as exhibits, are governed according
to the respective terms and conditions of such agreements.
Section 9.    Amendments. This Agreement may not be modified, amended, or
supplemented in any manner except in writing signed by (i) Sempra, (ii) each of
the EFH/EFIH Debtors, and (iii) the Supporting Creditors. Any proposed
modification, amendment, or supplement that is not approved by the requisite
Parties as set forth above shall be ineffective and void ab initio. For the
avoidance of doubt, the limitations and requirements for amendment,
modification, or supplementation provided for in this Section 9 apply only to
this Agreement (without references to the exhibits). Notwithstanding anything to
the contrary in this Agreement, the applicable limitations and requirements to
modify, amend, supplement, or waive any provision of other agreements between or
among any of the Parties, including those attached to this Agreement as
exhibits, are governed according to the respective terms and conditions of such
agreements.
Section 10.    Miscellaneous.
10.01.    Further Assurances. Subject to the other terms of this Agreement, the
Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, or as may be required by order of the Bankruptcy
Court, from time to time, to effectuate the Plan and the transactions
contemplated by this Agreement.
10.02.    Complete Agreement. This Agreement (including any exhibits or
schedules hereto including as actually executed) and the other agreements named
herein constitute the entire agreement of the Parties with respect to the
subject matter hereof, and cancel, merge and supersede all other prior or
contemporaneous oral or written agreements, understandings, representations and
warranties both written and oral, among the Parties, with respect to the subject
matter hereof. Each Party hereto agrees that, except for the representations and
warranties contained in this Agreement, none of the Parties make any other
representations or warranties, and each Party hereby disclaims any other
representations or warranties, express or implied, or as to the accuracy or
completeness of any other information, made by, or made available by, itself or
any of its representatives, with respect to, or in connection with, the
negotiation, execution or delivery of this Agreement or the transactions
contemplated by this Agreement, notwithstanding the delivery or disclosure to
the other or the other’s representatives of any documentation or other
information with respect to any one or more of the foregoing.
10.03.    Headings. The headings of all sections of this Agreement are inserted
solely for the convenience of reference and are not a part of and are not
intended to govern, limit, or aid in the construction or interpretation of any
term or provision hereof.
10.04.    GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM. THIS
AGREEMENT SHALL BE CONSTRUED, PERFORMED AND ENFORCED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. EACH OF THE PARTIES HERETO
(I) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT, OR, IF THE
BANKRUPTCY COURT DECLINES TO ACCEPT JURISDICTION OVER A PARTICULAR MATTER, THEN
THE CHANCERY COURT OF THE STATE OF DELAWARE, AND IF THE CHANCERY COURT OF THE
STATE OF DELAWARE DECLINES




--------------------------------------------------------------------------------





JURISDICTION, THEN ANY STATE OR FEDERAL COURT SITTING IN DELAWARE (THE “CHOSEN
COURTS”) IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, (II) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN THE CHOSEN COURTS AND (III) AGREES NOT TO BRING
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY
OTHER COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT (SUBJECT TO
ANY APPEALS THEREFROM) IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY APPLICABLE LAW. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY
DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN THE CHOSEN COURTS IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 10.04. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN THE
CHOSEN COURTS. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
10.10. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
10.05.    WAIVER OF TRIAL BY JURY. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (C) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.05.
10.06.    Counterparts. This Agreement may be executed in any number of
counterparts (including by electronic means), each such counterpart being deemed
to be an original instrument, and all such counterparts taken together
constituting one and the same agreement.
10.07.    Interpretation and Rules of Construction. This Agreement is the
product of negotiations among the Parties, and in the enforcement or
interpretation hereof, is to be interpreted in a neutral manner, and any
presumption with regard to interpretation for or against any Party by reason of
that Party having drafted or caused to be drafted this Agreement, or any portion
hereof, shall not be effective in regard to the interpretation hereof. The
Parties were each represented by counsel during the negotiations and drafting of




--------------------------------------------------------------------------------





this Agreement and continue to be represented by counsel. In addition, this
Agreement shall be interpreted in accordance with section 102 of the Bankruptcy
Code.
10.08.    Successors and Assigns. This Agreement is intended to bind and inure
to the benefit of the Parties and their respective successors and permitted
assigns, as applicable. There are no third party beneficiaries under this
Agreement, and, except as otherwise expressly permitted herein, the rights or
obligations of any Party under this Agreement may not be assigned, delegated, or
transferred to any other person or entity.
10.09.    Independent Due Diligence and Decision Making. Each of Sempra, each
EFH/EFIH Debtor, and the Supporting Creditors hereby confirms that it is (a) a
sophisticated party with respect to the matters that are the subject of this
Agreement, (b) has had the opportunity to be represented and advised by legal
counsel in connection with this Agreement and acknowledges and agrees that it
voluntarily and of its own choice and not under coercion or duress enters into
this Agreement, (c) has adequate information concerning the matters that are the
subject of this Agreement, and (d) has independently and without reliance upon
any other Party hereto, or any of their affiliates, or any officer, employee,
agent or representative thereof, and based on such information as it has deemed
appropriate, made its own analysis and decision to enter into this Agreement,
except that it has relied upon each other Party’s express representations,
warranties, and covenants in this Agreement.
10.10.    Notices. All notices hereunder shall be deemed given if in writing and
delivered, if sent by electronic mail, courier, or registered or certified mail
(return receipt requested) to the following addresses (or at such other
addresses as shall be specified by like notice):
(a)    if to the EFH/EFIH Debtors, to:
Energy Future Holdings Corp.
1601 Bryan Street, Dallas, Texas 75201
Attention: Andrew Wright
E-mail addresses:
andrew.wright@energyfutureholdings.com
with copies (which shall not constitute notice) to:


Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Facsimile: (212) 446-4900
Attention: Edward O. Sassower, P.C. and Aparna Yenamandra
E-mail addresses: edward.sassower@kirkland.com, aparna.yenamandra@kirkland.com
--and--
Kirkland & Ellis LLP
300 North LaSalle
Chicago, Illinois 60654
Facsimile: (312) 862-2200
Attention: James H.M. Sprayregen, P.C., Marc Kieselstein, P.C., Chad J. Husnick,
P.C.
E-mail addresses: james.sprayregen@kirkland.com, marc.kieselstein@kirkland.com,
chad.husnick@kirkland.com




--------------------------------------------------------------------------------





--and--
Proskauer Rose LLP
Three First National Plaza
70 W. Madison Street, Suite 3800
Chicago, Illinois 60602
Facsimile: (312) 962-3551
Attention: Mark. K. Thomas, and Peter J. Young
E-mail addresses: mthomas@proskauer.com, pyoung@proskauer.com
--and--
Cravath Swaine and Moore LLP Worldwide Plaza
825 Eighth Avenue
New York, New York 10019
Facsimile: (212) 474-3700
Attention: Philip Gelston
E-mail address: pgelston@cravath.com
--and--
Jenner & Block LLP
919 Third Avenue
New York, New York 10022
Facsimile: (212) 891-1699
Attention: Richard Levin
E-mail address: rlevin@jenner.com
(b)    if to Sempra, to:
Sempra Energy
488 8th Avenue
San Diego, California 92101
Attention: Martha B. Wyrsch, Executive Vice President and General Counsel
E-mail address: mwyrsch@sempra.com


with copies (which shall not constitute notice) to:


White & Case LLP
Southeast Financial Center, Suite 4900
200 South Biscayne Blvd.
Miami, Florida 33131
Attention: Thomas E Lauria and Matthew C. Brown
E-mail addresses: tlauria@whitecase.com and mbrown@whitecase.com


(c)    if to the Supporting Creditors, to:
Elliott Management Corporation
40 West 57th Street
New York, NY 10019




--------------------------------------------------------------------------------





Attention: Dave Miller and Jeff Rosenbaum
E-mail addresses: dmiller@elliottmgmt.com and jrosenbaum@elliottmgmt.com


with copies (which shall not constitute notice) to:


Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, Massachusetts 02199-3600
Attention: Andrew G. Devore
E-mail addresses: andrew.devore@ropesgray.com


--and--
Ropes & Gray LLP
1211 Avenue of the Americas
New York, New York 10036-8704
Boston, Massachusetts 02199-3600
Attention: Keith H. Wofford and Gregg M. Galardi
E-mail addresses: keith.wofford@ropesgray.com, gregg.galardi@ropesgray.com


or such other address as may have been furnished by a Party to each of the other
Parties by notice given in accordance with the requirements set forth above. Any
notice given by delivery, mail, or courier shall be effective when received.
10.11.    Waiver. If the Plan is not consummated, or if this Agreement is
terminated for any reason, the Parties fully reserve any and all of their
rights, except as otherwise expressly set forth in this Agreement. Pursuant to
Federal Rule of Evidence 408 and any other applicable rules of evidence, this
Agreement and all negotiations relating hereto shall not be admissible into
evidence in any proceeding other than a proceeding to enforce its terms or to
pursue the consummation of the Plan.
10.12.    Specific Performance. It is understood and agreed by the Parties that
money damages would be an insufficient remedy for any breach of this Agreement
by any Party, that such breach would represent irreparable harm, and that each
non-breaching Party shall be entitled to specific performance of the terms
hereof and injunctive or other equitable relief (without the posting of any bond
and without proof of actual damages), including an order of the Bankruptcy Court
or other court of competent jurisdiction requiring any Party to comply promptly
with any of its obligations hereunder, which remedy of specific performance
shall be the Parties’ sole and exclusive remedies for any breach of the terms of
this Agreement.
10.13.    Several, Not Joint, Claims. The agreements, representations,
warranties, and obligations of the Parties under this Agreement are, in all
respects, several and not joint.
10.14.    Severability. If any term or other provision of this Agreement shall
be held by a court of competent jurisdiction to be invalid, illegal or
unenforceable, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of this Agreement is not affected in any manner materially adverse to
any Party. Upon such determination that any term or other provision is invalid,
illegal or unenforceable, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the essential terms and
conditions of this Agreement are fulfilled to the extent possible.




--------------------------------------------------------------------------------





10.15.    Remedies Cumulative. All rights, powers, and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise of any right, power,
or remedy thereof by any Party shall not preclude the simultaneous or later
exercise of any other such right, power, or remedy by such Party.




[Remainder of page intentionally left blank.]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized offices of the parties hereto as of the date first written
above.




--------------------------------------------------------------------------------







SEMPRA ENERGY
/s/ J. Walker Martin            
Name: J. Walker Martin
Title: Executive Vice President and Chief Financial Officer






--------------------------------------------------------------------------------







ELLIOTT ASSOCIATES, L.P.
By: Elliott Capital Advisors, L.P., its general partner
   By: Braxton Associates, Inc., its general partner 

/s/ Elliot Greenberg         
Name: Elliot Greenberg
Title: Vice President
ELLIOTT INTERNATIONAL, L.P.
By: Elliott International Capital Advisors Inc., its attorney-in-fact
/s/ Elliot Greenberg
Name: Elliot Greenberg
Title: Vice President


THE LIVERPOOL LIMITED PARTNERSHIP
By: Liverpool Associates Ltd., its general partner
/s/ Elliot Greenberg
Name: Elliot Greenberg
Title: Vice President


GATWICK SECURITIES LLC
/s/ Elliot Greenberg
Name: Elliot Greenberg
Title: Vice President





Aggregate Principal Amount and Classes of Claims which the Supporting Creditor,
or funds or accounts managed or advised by the Supporting Creditor or any of its
affiliates, hold as legal or beneficial owner (including pursuant to any swap or
derivative transactions):
EFH/EFIH Debtor Claims
Amount
EFIH Senior Toggle Note Claims (if any)
[REDACTED]
EFIH Unexchanged Note Claims (if any)
[REDACTED]
EFH 2019 Note Claims (if any)
[REDACTED]
EFH 2020 Note Claims (if any)
[REDACTED]
EFH Series P Note Claims (if any)
[REDACTED]
EFH Series Q Note Claims (if any)
[REDACTED]
EFH Series R Note Claims (if any)
[REDACTED]
EFH LBO Senior Note Claims (if any)
[REDACTED]
EFH LBO Toggle Note Claims (if any)
[REDACTED]









--------------------------------------------------------------------------------





ENERGY FUTURE HOLDINGS CORP.
Ebasco Services of Canada Limited
EEC Holdings, Inc.
EECI, Inc.
EFH Australia (No. 2) Holdings Company
EFH Finance (No. 2) Holdings Company
EFH FS Holdings Company
EFH Renewables Company LLC
EFIH Finance Inc.
Energy Future Intermediate Holding Company LLC
Generation Development Company LLC
LSGT Gas Company LLC
LSGT SACROC, Inc.
NCA Development Company LLC
TXU Receivables Company
/s/ Andrew M. Wright            
Name: Andrew M. Wright
Title: Executive Vice President, General Counsel and Secretary


ENERGY FUTURE INTERMEDIATE HOLDING COMPANY LLC


/s/ Andrew M. Wright            
Name: Andrew M. Wright
Title: Executive Vice President, General Counsel and Secretary


EFIH FINANCE, INC.


/s/ Andrew M. Wright            
Name: Andrew M. Wright
Title: Executive Vice President, General Counsel and Secretary


